Per Curiam.

Appellee Woods, in effect, asks the Court of Appeals to reaffirm its decision in Walker v. Stokes, supra, and, thereby, reverse an interlocutory order of the trial court. A proceeding in mandamus is not a substitute for an appeal and it is not a vehicle for review ,of an interlocutory order of a lower court. State, ex rel. Dargett, v. Gessaman (1973), 34 Ohio St. 2d 55; State, ex rel. Overmeyer, v. Walinski (1966), 8 Ohio St. 2d 23.
Appellee has an adequate remedy by way of appeal. The judgment of the Court of Appeals granting the writ is, therefore, reversed.

Judgment reversed.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.